Exhibit 10.54

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT

This Assignment and Assumption of Purchase Agreement (“Assignment”) is entered
into between KBS CAPITAL ADVISORS LLC, a Delaware limited liability company
(“Assignor”) and KBS SOUTH TOWNE, LLC, a Delaware limited liability company
(“Assignee”), as of October 9, 2007 (“Effective Date”).

RECITALS

A. Pursuant to the terms of that certain Purchase Agreement for Real Property
and Escrow Instructions dated as of September 10, 2007, by and between WORKERS
COMPENSATION FUND, a Utah corporation, formerly known as Workers Compensation
Fund of Utah, as seller, and Assignor, as buyer (the “Purchase Agreement”),
Assignor agreed to acquire the Property (as such term is defined in the Purchase
Agreement) commonly referred to as South Towne Corporate Center Phases I and II.

B. Assignor desires to assign, without recourse, representation or warranty, all
of its rights, benefits, liabilities and obligations arising under the Purchase
Agreement (and related documents) to Assignee, and Assignee desires to assume
all of said rights, benefits, liabilities and obligations.

NOW, THEREFORE, in consideration of the foregoing promises, the mutual
undertakings of the parties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties agree as follows:

1. Recitals. The above recitals are incorporated herein by reference.

2. Assignment and Assumption. Assignor hereby transfers, assigns and conveys,
without recourse, representation or warranty, express or implied, all of
Assignor’s rights, interests, liabilities and obligations in and to the
Property, and all of Assignor’s rights, interests, liabilities and obligations
under the Purchase Agreement (and related documents) to acquire same to
Assignee. Assignee hereby assumes all such rights, interests, liabilities and
obligations, and joins in all representations, warranties, releases, and
indemnities, of Assignor under the Purchase Agreement (and related documents)
relating to such Property and the Purchase Agreement (and related documents)
assigned to it above.

3. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties’ successors and assigns.

4. Attorneys’ Fees. In the event any party institutes any action or proceeding
against the other party with regard to this Assignment, the prevailing party of
such action shall be entitled to recover from the nonprevailing party (in
addition to all other remedies provided by law) its attorneys’ fees and costs
incurred in such action or proceeding.

5. Release Under Purchase Agreement. Upon consummation of the transactions
contemplated by the Purchase Agreement, Assignor shall be automatically released
from its obligations under the Purchase Agreement.

1   SOUTH TOWNE



--------------------------------------------------------------------------------

6. Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. Each counterpart may be delivered
by facsimile transmission. The signature page of any counterpart may be detached
therefrom without impairing the legal effect of the signature(s) thereon
provided such signature page is attached to any other counterpart identical
thereto.

Executed as of the date set forth above.

2   SOUTH TOWNE



--------------------------------------------------------------------------------

ASSIGNOR: KBS CAPITAL ADVISORS LLC,
a Delaware limited liability company By:  

/s/ Charles J. Schreiber, Jr.

  Charles J. Schreiber, Jr.   Chief Executive Officer

S-1   SOUTH TOWNE



--------------------------------------------------------------------------------

ASSIGNEE   KBS SOUTH TOWNE, LLC,   a Delaware limited liability company   By:  
KBS REIT ACQUISITION XXIX, LLC,     a Delaware limited liability company,    
its sole member     By:   KBS REIT PROPERTIES, LLC,       a Delaware limited
liability company,       its sole member       By:   KBS LIMITED PARTNERSHIP,  
      a Delaware limited partnership,         its sole member         By:   KBS
REAL ESTATE INVESTMENT TRUST, INC.,           a Maryland corporation,          
general partner           By:  

/s/ Charles J. Schreiber, Jr.

            Charles J. Schreiber, Jr.             Chief Executive Officer  

S-2   SOUTH TOWNE